— In an action to recover damages for personal injuries, etc., the plaintiffs appeal, on the ground of inadequacy, from a judgment of the Supreme Court, Westchester County (Walsh, J.), dated April 30, 1985, which upon a jury verdict, awarded the plaintiff August Casale the principal sum of $35,000 and his wife Valerie Casale the principal sum of $2,500.
Ordered that the judgment is affirmed, with costs.
While the jury found that the plaintiff August Casale, who was 64 years old at the time of the trial, suffered a myocardial infarction as a result of an automobile accident in which he was involved, there was sufficient evidence for the jury to find that the quality of his life was not altered to any great extent. The record reveals that he continued to take the same medication in the same dosages as he had been taking for a prior angina condition, with the addition of one drug. He continued to work full time in his construction business and travel abroad for extended periods. In view of the circumstances of this case, we decline to disturb the jury’s assessment of damages (see, e.g., Trocchia v Long Is. Coll. Hosp., 121 AD2d 626; O’Connor v Roth, 104 AD2d 933; appeal dismissed 64 NY2d 934). Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.